         Case 1:18-cv-12438-RGS Document 51 Filed 04/04/19 Page 1 of 8



                                UNITED STATES OF AMERICA
                               DISTRICT OF MASSACHUSETTS

TRISTAN SQUERI, MADELINE                  *
McCLAIN, and GEORGE O’DEA,                *
individually, and on behalf of all others *
similarly situated,                       *
                                          *
               Plaintiffs                 *
                                          *
                                          *
                                          *
v.                                        *
                                          *
                                          *         C.A. No. 1:18-cv-12438
MOUNT IDA COLLEGE, THE MOUNT *
IDA COLLEGE BOARD OF TRUSTEES, *
BARRY BROWN, individually and as a        *
representative of Mount Ida College,      *
CARMIN C. REISS, individually and as      *
a representative of the Mount Ida College *
Board of Trustees, JASON POTTS,           *
individually and as a representative of   *
Mount Ida College, JEFF CUTTING           *
individually and as a representative of   *
Mount Ida College, and RON AKIE,          *
Individually and as a representative of   *
Mount Ida College,                        *
                                          *
               Defendants                 *


      PLAINTIFFS’ SUR-REPLY TO DEFENDANT BARRY BROWN’S REPLY IN
                     SUPPORT OF MOTION TO DISMISS

       The named Plaintiffs and the putative class they represent (“Students”) submit this Sur-

Reply in opposition to Defendant Barry Brown’s (“Defendant”) Reply in Support of his Motion

to Dismiss (“Reply”). For simplicity in argument and to avoid unnecessary expenditure of time

and resource by the Court, Students adopt and incorporate into this Opposition the facts and

arguments set forth in Students Sur-Reply to Defendants Mount Ida College’s, The Mount Ida

Board of Trustees’, Carmin C. Reiss’, Jeff Cutting’s and Ron Akie’s Reply In Support of Motion
            Case 1:18-cv-12438-RGS Document 51 Filed 04/04/19 Page 2 of 8



to Dismiss. In Defendant’s initial papers seeking dismissal, Defendant adopted the arguments set

forth in his co-defendants’ motion to dismiss and primarily argued that none of the Defendants

owed any duties to Students. Now, Defendant again adopts the arguments set forth in his co-

defendants’ reply in support of motion to dismiss. Although much of Defendant’s Reply Brief

simply rehashes his prior arguments, which Students have already addressed in their Opposition,

Defendant has raised a few, new issues in his Reply Brief that necessitate this Sur-Reply.

Because Students stated an ample factual predicate for their claims against Defendant,

Defendant’s motion to dismiss should be denied.

       I.       ARGUMENT

                a. Students’ Claim for Breach of Contract is Proper.

       Defendant’s assertion that Students have withdrawn allegations that Defendant breached

an express contract is contradicted by the arguments Students advanced in their Opposition.

Specifically, the Students have alleged that, in consideration for paying tuition, Mount Ida was to

provide Students with an education in their chosen field and viable credits, resulting, at a

minimum, in an implied contract being formed. As required by Massachusetts law, Students have

alleged the existence of a valid, binding contract, that Defendant breached the contract, and that

Students sustained damages resulting from said breach. (See Students’ First Amended Complaint

(“FAC”) ¶¶ 104-109.) See Brooks v. AIG Sunamerica Life Assur. Co., 480 F.3d 579, 586 (2007).

More specifically, the Students have alleged that, at a minimum, there was an implied contract

between MIC and the Students in which Students were to pay MIC for services – an education

(including credits that can be used towards receiving a degree in the students’ chosen field of

study). The Students performed their obligations, yet the Defendant did not, which breach

resulted in significant harm to the Students. (See FAC ¶¶104-109.)




                                                 2
         Case 1:18-cv-12438-RGS Document 51 Filed 04/04/19 Page 3 of 8



       Further, it is well established that “[e]very contract implies good faith and fair dealing

between the parties to it.” Anthony's Pier Four, Inc. v. HBC Assoc., 411 Mass. 451, 471, 583

N.E.2d 806 (1991), quoting Warner Ins. Co. v. Commissioner of Ins., 406 Mass. 354, 362 n.9,

548 N.E.2d 188 (1990). Also, the covenant of good faith and fair dealing prohibits either party

from doing anything that has the effect of destroying or injuring the right of the other party to the

fruits of the contract. See Anthony’s Pier Four, Inc. v. HBC Assoc., 411 Mass. 451, 471-472

(1991). Students have sufficiently pled allegations of bad faith in relation to the Defendant’s

failure to perform his contractual obligations, resulting in the Defendant’s breach by violating the

implied covenant of good faith and fair dealing. (See FAC ¶¶ 96-102, 111-117.)

       The corporate veil should be pierced to confer liability on the Defendant for the breach of

contract, as well as the other claims against Defendant, based on the proposition that corporate

officers are liable for participating in unfair and deceptive practices if they personally committed

the acts. See Bolen v. Paragon Plastics, Inc., 754 F. Supp. 221, 228 (D.Mass. 1990) (citing

Nader v. Citron, 372 Mass. 96, 102 (1977)). Students have alleged numerous facts where

Defendant personally participated in unfair and deceptive acts - which could also constitute

malice. (See FAC ¶¶ 21-23, 26-30, 32-38.)

       Defendant’s reliance on Guckenberger v. Boston Univ., 957 F. Supp. 306 (D.Mass. 1997)

is misguided in the sense that this Court dismissed a breach of contract claim against individuals

at Boston University where the complaint only alleged that “defendant BU” made

representations on which plaintiffs relied. Id. There are at least two issues with Defendant’s

application of Guckenberger to this current case. First, as Defendant points out, Guckenberger

only implies that lack of malice defeated the subject contract claim. Id. at 324. In fact, the court

emphasized the fact that the complaint did not allege misconduct by the individual defendants.




                                                  3
          Case 1:18-cv-12438-RGS Document 51 Filed 04/04/19 Page 4 of 8



Id. Students have alleged numerous facts where the Defendant participated in wrongful,

misleading conduct – which are tantamount to malice. (See FAC ¶¶ 32-36.) Second, the case

which Gukenberger cites for a standard of malice, Union Mut. Life. Ins. Co. v. Chrysler Corp.,

793 F.2d 1, (1st Cir. 1986), was decided at summary judgment. This is significant because “[t]he

actual malice standard for proving improper motive or means on the part of a corporate officer is

a burden placed on the plaintiff.” Id. at 261. As such, malice is a fact to be determined and

proven at trial, not at the motion to dismiss stage.

        Consequently, the Students have sufficiently pled allegations that the Defendant breached

a contract with the Students, and the Motion to Dismiss should be denied.

                b. Defendant Breached Fiduciary Duties Owed to Students.

        Defendant once again misconstrues or misunderstands the Students’ allegations regarding

the Defendant’s breach of fiduciary duties owed to the Students. A fiduciary relationship can be

formed under specific facts and circumstances, such as placing trust and confidence in another

for a particular purpose. See Doe v. Harbor Schs., Inc., 63 Mass. App. Ct. 337 (2005) (stating

“[s]ome relationships are, as matter of law, fiduciary in nature… in other circumstances,

however, the question whether a fiduciary relationship exists is one in fact”).

        As alleged in the FAC and briefed in the Opposition, the Students placed significant trust

and confidence in both MIC, as well as Defendant, for several purposes, including to safeguard

sensitive financial and educational information and to receive a college education (including

credits to be used towards specific degrees). (See FAC ¶¶ 96-102.) Accepting these allegations as

true, which is appropriate at this stage of the litigation, it is apparent that Students placed

sufficient trust and confidence in Defendant such that Defendant owed a fiduciary duty to




                                                   4
          Case 1:18-cv-12438-RGS Document 51 Filed 04/04/19 Page 5 of 8



Students. Whether the Defendant entered into a fiduciary relationship with the Students is a

question of fact for the jury to decide.

               c. Defendant Violated M.G.L. c. 93A.

       The Defendant does not address any new arguments pertaining to the Defendant’s

liability under M.G.L. c. 93A, but merely restates his arguments, which, the Students have

addressed in previous pleadings.


               d. Students Have Met the Pleading Standard as to Fraud Claims against the
                  Defendant.

       Among the many duties breached by Defendant is a duty to reveal all material facts

known by the Defendant to avoid deceiving the Students. See V.S.H. Realty, Inc. v. Texaco, Inc.,

757 F.2d 411 (1st Cir. 1985) (“a party who discloses partial information that may be misleading

has a duty to reveal all the material facts he knows to avoid deceiving the other party”).

Defendant’s bare assertion that the audited financial statements fulfill this duty to disclose is

wildly misplaced. These reports were not statements made to students. Further, it is incredulous

that Defendant argues that college students should have done independent research to find these

financial statements, interpret them, and make decisions based on them. As such, the simple

existence of a report does not fulfill Defendant’s duty to the Students nor defeat Students’

claims. Students plead that Defendant had the opportunity to tell them that Mount Ida was on the

brink of bankruptcy but that he withheld that information. (FAC at ¶5.) Students also allege that

Defendant’s report to the New England Association of Schools and Colleges on Institutions of

Higher Education contained statements that were, at the least, misleading, without providing the

Students with all material information. (FAC ¶¶ 26, 65, 69, 71, 77, 80, 81, 86, 88, 89, 116, 117.)

Defendant made statements indicating Mount Ida was in full compliance with debt obligations




                                                  5
         Case 1:18-cv-12438-RGS Document 51 Filed 04/04/19 Page 6 of 8



and financially stable, and that he was confident that Mount Ida would raise sufficient funds to

meet its liquidity needs. (FAC ¶ 26.) “A statement . . . in some circumstances may reasonably be

interpreted by the recipient to imply that the maker of the statement knows facts that justify the

opinion.” Briggs v. Carol Cars, Inc., 407 Mass 391, 396 (1990). “This is particularly true where

the maker is understood to have special knowledge of facts unknown to the recipient.” McEaney

v. Chestnut Hill Realty Corp., 38 Mass. App. Ct. 573, 575 (1995).

       As it is expected that Defendant would have special knowledge regarding Mount Ida’s

financial position, and Defendant gave no reasons for the Students to question statements to

them, Students were not required to do their own research into the validity of those statements.

See Kelly v. Brigham & Women’s Hosp., 51 Mass. App. Ct. 297, 312 (2001) (explaining that

where a defendant holds himself out as one qualified to offer expert opinion on matters where the

plaintiff has little or no special knowledge, a plaintiff may rely on that information.) Defendant

knew he held knowledge that the Students did not, and deliberately withheld this information,

while at the same time making affirmative statements about the viability of Mount Ida.

       Accordingly, the fraud-based claims against the Defendant should stand.

               e. Defendant Violated M.G.L. c. 214, § 1B.

       As briefed in the Opposition, Students have asserted facts demonstrating that a violation

of M.G.L. c. 214, § 1B occurred when Mount Ida, as well as individual Defendants responsible

for safeguarding the Students’ sensitive academic and financial information, such as Defendant

Barry Brown, disseminated said information without the Students’ prior consent. Upon

information and belief, the negotiations leading up to the unauthorized and illegal dissemination

of the Students’ private information would have included the Defendant, who likely would have




                                                 6
         Case 1:18-cv-12438-RGS Document 51 Filed 04/04/19 Page 7 of 8



had to authorize the dissemination, therefore, personally participating in the violation of the

Students’ privacy.

       Although Students have not asserted claims under the Family Educational Rights and

Privacy Act (“FERPA”), they reference the privacy protections of FERPA because the existence

of FERPA demonstrates that the information that was the subject matter of Defendant’s

unauthorized and unreasonable disclosures has been deemed to be sufficiently sensitive to be

worthy of federal protection. In other words, in enacting FERPA, Congress was creating, on a

national level, an expectation that such academic and financial information be kept strictly

confidential. Although Congress did not authorize a private right of action under FERPA, the

Commonwealth has provided a mechanism for seeking redress for the types of privacy violations

committed by Defendant. As such, Defendant’s motion to dismiss should be denied.

       WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that the Court
deny the Defendant’s Motion to Dismiss.




                                      /s/ Andra J. Hutchins
                                      Andra J. Hutchins, Esq. (BBO #630066)
                                      ahutchins@kcl-law.com
                                      Michael Tauer, Esq. (BBO #568398)
                                      mtauer@kcl-law.com
                                      KERSTEIN, COREN & LICHTENSTEIN, LLP
                                      60 Walnut Street, 4th Floor
                                      Wellesley, Massachusetts 02481
                                      Phone: (781) 997-1600

                                      Joshua N. Garick, Esq. (BBO #674603)
                                      joshua@garicklaw.com
                                      LAW OFFICES OF JOSHUA N. GARICK, P.C.
                                      34 Salem Street Suite 202
                                      Reading, Massachusetts 01867
                                      Phone: (617) 600-7520

                                      Counsel for Plaintiffs and the Class



                                                 7
         Case 1:18-cv-12438-RGS Document 51 Filed 04/04/19 Page 8 of 8




                       CERTIFICATION PURSUANT TO RULE 7.1(a)(2)
       I certify counsel for Plaintiff conferred with counsel for Defendant about Plaintiffs’
motion for leave to file this sur-reply on January 30, 2019.

                                 CERTIFICATE OF SERVICE

        I certify that the foregoing document was filed through the ECF system on this 4th day of
April, 2019, and will be sent electronically to all the registered participants as identified on the
Notice of Electronic Filing and paper copies will be sent to those indicated as non-registered
participants.


                                              /s/ Andra J. Hutchins
                                              Andra J. Hutchins
Dated: April 4, 2019




                                                 8
